United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3659
                                   ___________

Steven R. Blair,                      *
                                      *
          Appellant,                  *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * District of Nebraska.
Marc Delman; William F. Eustice,      *
                                      * [UNPUBLISHED]
          Appellees.                  *
                                 ___________

                             Submitted: August 6, 2004
                                Filed: August 18, 2004
                                 ___________

Before SMITH, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Steven Blair appeals the dismissal of his 42 U.S.C. §§ 1983 and 1985(3) action.
Upon de novo review, we conclude for the reasons stated by the district court1 that
the complaint failed to state a claim upon which relief could be granted, see Fed. R.
Civ. P. 12(b)(6). Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.